Allow me to extend to Mr.
Amara Essy my delegation’s warmest congratulations
upon his election to the presidency of the General
Assembly at its forty-ninth session. He may rest assured
that the Hungarian delegation stands ready to assist him
in carrying out his responsible tasks. Sincere words of
recognition should also go to Ambassador Insanally, the
outgoing President, for the outstanding and
forward-looking manner in which he conducted the work
of the previous session of the Assembly.
As a representative of the newly elected coalition
Government of the Republic of Hungary, may I be
permitted first to assure this Assembly of nations that in
its foreign policy Hungary will continue to serve the
cause of international peace and stability, with special
regard to the Central European region. We are committed
to further developing our political and economic
transformation in order to consolidate democracy and
stabilize the market economy in Hungary.
Our foreign policy rests on three closely interrelated
main pillars, which we treat on an equal footing. First,
we are determined to promote the full integration of
Hungary into the Euro-Atlantic institutions. Secondly, we
seek genuine good-neighbourly relations with all the
countries in our region, especially with countries
bordering ours. And, thirdly, we advocate respect for
human rights, with particular emphasis on the minority
rights of the millions of Hungarians who live beyond our
borders. All in all, we intend to conduct our foreign
policy in a most pragmatic and realistic manner and will
act accordingly in our bilateral relations and in
multilateral forums as well.
10


On the threshold of the fiftieth anniversary of the
United Nations, and in the present post-cold-war era,
mankind is facing enormous challenges. The euphoria we
felt and the great expectations we entertained only
yesterday, when a new and promising world seemed to be
emerging, have now taken on a bitter quality.
As the bipolar world was falling apart and freedom
and democracy were sweeping across the globe we had to
recognize some negative aspects of those fundamental
changes, such as the outbreak of violent nationalism and
ethnic hatred fed by economic and social tensions. The
international community, and notably the United Nations,
has proved sometimes unable - and on a number of
occasions its Member States unwilling - to meet the
dramatic challenges of our times.
New and violent manifestations of intolerance, which
caught the world unprepared, aggressive wars and bloody
ethnic conflicts accompanied by crimes against humanity
and the abhorrent practice of "ethnic cleansing" are today
unanimously considered issues that ought to have been
tackled in a timely and resolute way. It is with deep regret
that we note that the United Nations, together with other
relevant international organizations, instead of preventing
the outbreak of crises in a number of areas of the world,
has, rather, been trying to react to them, either without the
necessary determination or by belated action. Indisputably,
the means available to the Organization for coming to grips
with the many international problems were stretched far
beyond existing capacities. We believe, however, that the
time has come to take a good hard look at the role the
United Nations is called upon to play and to devise new
ways and means by which it can fulfil its raison d’être in
our troubled contemporary world.
We therefore reinforce our support for the Secretary-
General’s Agenda for Peace and continue to regard it as a
forward-oriented plan of action for the years to come. In
this regard, we consider that special efforts should be made
to resolve the problems facing United Nations
peace-keeping operations, with a view to improving their
efficiency and capability.
In the event we are unable to find adequate answers to
our failures and missed opportunities, we may well be on
the verge of losing the precious benefits we have gained
and the potential prospects that opened up at the end of the
cold war for the international community, including the
United Nations, to create a qualitatively new, cooperative
world order.
As has often been stated, we live in a time of great
contrasts that are also reflected at the United Nations.
We welcome the momentous results and encouraging
progress in South Africa just outlined by His Excellency
President Nelson Mandela, as well as those in the Middle
East. The assumption of office by the first democratically
elected President and Government of South Africa and its
normalization of relations with its neighbours, the signing
of the Declaration of Principles by Israel and the Palestine
Liberation Organization (PLO) and the beginning of its
implementation, the breakthrough in relations between
Jordan and Israel and the hopeful evolution of talks
between Syria and Israel, are all truly historic
achievements and bode well for the future.
The forthcoming 1995 Conference of the Parties to
the Treaty on the Non-Proliferation of Nuclear Weapons
will be an event of cardinal importance which can further
enhance the aforesaid positive tendencies. Hungary is
keenly interested in ensuring the indefinite and
unconditional extension of the Treaty and is ready to
contribute to achieving this important goal. Recent events
have once again reinforced our conviction with regard to
the critical significance of such an act.
If the United Nations wants to live up to the
promising processes, it must, first of all, adjust itself to
the new realities. It would, therefore, do well to get rid
of outdated, anachronistic resolutions which have nothing
more to do with present-day developments.
It must, however, be admitted that attempts to tackle
crises in the former Yugoslavia, in Somalia, in Rwanda
and elsewhere have not yielded conclusive evidence of
the ability of the United Nations to find the right answers
to major hotbeds of tension.
Because of its geographical proximity, Hungary has
followed with particularly grave concern the devastation
and suffering across its southern borders, first and
foremost in Bosnia and Herzegovina and in Croatia. We
have supported to the best of our abilities the efforts of
the international community aimed at finding a just
solution to that human drama. The basis for the solution
of this unprecedented crisis in the heart of Europe exists.
The principles of the United Nations Charter and those
adopted by the International Conference on Yugoslavia
are there. They include respect for the sovereignty and
territorial integrity of countries, the inadmissibility of
acquisition of territory by force, the elimination of the
consequences of "ethnic cleansing", the return of refugees
and displaced persons and the protection of human rights,
11


including the rights of minorities. These principles should
never be ignored if we are to reach a just and lasting
settlement in Bosnia, Croatia and elsewhere.
Hungary has a vital stake in the restoration of peace
and international legality in the former Yugoslavia. The
volatile situation of the sizeable Hungarian ethnic
community in the Federal Republic of Yugoslavia (Serbia
and Montenegro), the interruption of traditionally close
economic ties with our southern neighbours, the serious
losses we have suffered as a consequence of the sanctions
regime imposed by the Security Council on the Federal
Republic of Yugoslavia, all inspire us towards an active
involvement in the search for a durable and equitable
settlement in those tortured lands. In achieving that goal
we expect the international community to uphold the
principles of the Charter of the United Nations and to
enforce the relevant resolutions of the Security Council.
We also expect that appropriate ways will be found in the
course of post-conflict peace-building there to alleviate the
burden of losses incurred as a result of the sanctions regime
by the countries most directly affected, such as Hungary.
Hungary is following with keen interest the
encouraging process of the revitalization of the United
Nations. In this respect, I wish to reaffirm that we attach
particular importance to the question of the reform of the
Security Council with a view to ensuring its transparency,
representative character and effective functioning, in order
to better reflect the realities of our contemporary world. In
this context we fully concur with others in supporting
permanent membership in the Security Council for
Germany and Japan.
Hungary welcomes the ever-growing recognition that
in maintaining international peace and security regional
organizations should be given a more decisive role. In our
view, the time has come to work out the necessary
arrangements whereby regional organizations can effectively
contribute to conflict resolution, namely, preventive
diplomacy, peace-keeping, peacemaking and post-conflict
peace-building. We endorse the proposition that by
involving the regional organizations under the umbrella of
the United Nations, and in particular of the Security
Council, in the safeguarding or restoration of international
peace and security, our world can indeed be made a much
safer place. We, for our part, are prepared to share in
efforts at securing wider participatory action.
This autumn Hungary is honoured to act as host in
Budapest of the next Review Conference and summit
meeting of the Conference on Security and Cooperation in
Europe (CSCE). We expect the Conference and the
summit meeting not only to contribute to the better
functioning of this important regional arrangement but
also to serve as a useful vehicle in the efforts towards a
democratic and integrated Europe where rationalism may
prevail over nationalism. Furthermore, we are convinced
that success within the CSCE is not only beneficial to the
peoples living in the CSCE region but that it can also
underpin efforts at conflict prevention and crisis
resolution in other parts of the world. In this context we
believe that the realization of the Dutch-German proposal
to establish a genuine and practical division of
responsibilities between the CSCE and the United Nations
in the settlement of conflicts within the CSCE region,
while upholding the principles and provisions embodied
in the relevant chapters of the United Nations Charter,
could well be a major step forward.
Following the Budapest Summit, when Hungary is
to take over for a year the duties of the
chairmanship-in-office of the Conference on Security and
Cooperation in Europe (CSCE), I personally intend to pay
particular attention to the consolidation of mutually
advantageous cooperation between the CSCE and the
United Nations which is so promisingly unfolding.
Promotion and protection of human rights and
fundamental freedoms are a high priority of Hungary’s
foreign policy. In this connection, I would like to recall
that in the Vienna Declaration of the World Conference
on Human Rights it was solemnly stated that the
promotion and protection of all human rights is a
legitimate concern of the international community.
Consequently, we find it indispensable that, in this spirit,
the United Nations should act in the defence of human
rights, irrespective of where violations of those rights
occur.
In our world of interdependence and growing
interaction, Hungary calls for the development by the
United Nations of an integrated response-capacity to
combat the repeated waves of human rights violations.
We view with serious concern the alarming increases in
the reported cases of gross violations of human rights, as
well as the frequent occurrence of such violations in
situations of internal armed conflicts or ethnic strife.
These developments have serious repercussions affecting
peace, security and stability in the given region and
beyond. In this regard, we should be mindful of the
requirements laid down in the Vienna Declaration for all
Governments to promote and protect human rights in their
own countries, regardless of their political, economic and
12


cultural structures. On the one hand, an open and active
dialogue, simultaneously constructive and critical, needs to
be established and sustained in order to promote the
protection of human rights and fundamental freedoms. On
the other hand, a stronger commitment to economic and
social development in various areas of the world would
considerably facilitate the observance of these universal
values.
By the same token, we believe that the United Nations
has not yet exhausted the means available for the
international protection of human rights. We urge the
international community to seek new and innovative means
and methods to safeguard the rights and freedoms of our
fellow human beings, wherever they may live. We wish to
see the United Nations embark in a timely manner - within
the framework of preventive diplomacy - upon the road of
international protection of human rights and fundamental
freedoms. Rather than responding only to reported human
rights violations, the United Nations should build effective
preventive mechanisms into its activities whenever the need
arises. The notion of preventive protection should also
include adequate international monitoring.
Following decisions of the competent organs of the
United Nations, such as the Security Council or the
Commission on Human Rights, civilian human rights
monitors could be deployed if in any part of the world the
human rights situation so warranted. Hungary, for its part,
is prepared to participate with monitors in joint actions of
the international community in this field.
In these endeavours, we also count on the effective
participation of the High Commissioner for Human Rights.
The High Commissioner has had our full support ever since
he assumed his office, and we pledge our cooperation in the
carrying out of all aspects of his mandate. We would like
to reiterate that adequate financing of the human rights
activities of the United Nations should be ensured through
the regular budget.
I cannot conclude without mentioning the issue of
sustainable development, with its many aspects covering
industrial and agricultural development, trade, human
resources, regional cooperation, protection of the
environment, and so forth. Clearly, what is at stake here is
our ability to tackle these global issues without delay. The
growing sensitivity with regard to these questions cannot
but be welcome. We consider the work of the United
Nations Conference on Population and Development, held
recently in Cairo, to be an important step in that direction
at a time when contrasts between requirements of human
development and limited resources are becoming more
and more evident.
In conclusion, I would like to reaffirm that Hungary
continues to be a strong supporter of multilateralism.
Nations are looking to this Organization for protection
and assistance. We must not let them down in these
critical times. In spite of failures, we should keep faith
with the United Nations and meet the challenges which,
in the final analysis, will determine mankind’s destiny in
the new millennium.
